357 S.W.3d 609 (2012)
Maurice GLETZER, Plaintiff/Respondent,
v.
Amos HARRIS and Brady Capital, Inc., Defendants/Appellants.
No. ED 95304.
Missouri Court of Appeals, Eastern District, Division One.
January 31, 2012.
Joshua M. Schindler, H. Anthony Relys, St. Louis, MO, for Appellant, Amos Harris.
Brian L. Harvell, Justin M. Weinrich, St. Louis, MO, for Appellant, Brady Capital.
Daniel S. Peters, John G. Beseau, St. Louis, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Appellants Amos Brady Harris ("Harris") and real estate development company Brady Capital, Inc. ("Brady Capital") appeal *610 from the circuit court's judgment granting a creditor's bill in favor of Plaintiff Maurice Gletzer ("Gletzer") on his petition to satisfy a judgment against Harris from 1991. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).